

116 SRES 20 IS: Expressing the sense of the Senate that the Protecting Life in Global Health Assistance policy should be permanently established.
U.S. Senate
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 20IN THE SENATE OF THE UNITED STATESJanuary 17, 2019Mr. Lee (for himself, Mr. Braun, Mr. Cramer, Mr. Cassidy, Mr. Wicker, Mr. Roberts, Mr. Inhofe, Mr. Rounds, Mrs. Hyde-Smith, Mr. Blunt, Ms. Ernst, Mr. Daines, Mr. Rubio, Mr. Hawley, Mr. McConnell, Mr. Cornyn, Mr. Sasse, Mr. Cotton, Mr. Risch, Mr. Thune, Mr. Barrasso, Mrs. Blackburn, Mr. Kennedy, Mr. Crapo, Mr. Scott of South Carolina, Mr. Moran, Mr. Lankford, Mrs. Fischer, and Mr. Enzi) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the Protecting Life in Global Health Assistance policy
			 should be permanently established.
	
 Whereas section 104(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b(f)) (commonly referred to as the Helms amendment) states that no foreign assistance funds may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions;
 Whereas section 518 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2006 (Public Law 109–102; 119 Stat. 2202) (commonly referred to as the Siljander Amendment) states that no foreign assistance funds may be used to lobby for or against abortion;
 Whereas, in 1984, President Ronald Reagan established the Mexico City Policy, which prohibits foreign aid for family planning purposes from being given to foreign nongovernmental organizations that perform abortions or actively promote abortion as a method of family planning, regardless of the source of funding;
 Whereas, upon assuming office on January 20, 1989, President George H.W. Bush continued to enforce the Mexico City Policy as established by President Reagan;
 Whereas the Mexico City Policy was reestablished on January 22, 2001, by President George W. Bush;
 Whereas, on January 23, 2009, President Barack Obama rescinded the Mexico City Policy; Whereas, on January 23, 2017, President Donald J. Trump reestablished the Mexico City Policy and directed the Secretary of State to apply the policy to all Federal global health assistance; and
 Whereas the Department of State modernized the Mexico City Policy on May 15, 2017, renamed “Protecting Life in Global Health Assistance,” to cover all health assistance provided abroad by a Federal agency, including the United States Agency for International Development, the Department of State, and the Department of Defense: Now, therefore, be it
	
 That it is the sense of the Senate that Congress should expeditiously consider statutory changes that permanently codify the Protecting Life in Global Health Assistance policy.